L:                                                                          09/14/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0396


                                         DA 21-0396
                                                                         FILED
 IN RE THE MATTER OF:                                                    SEP 14 2021
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme
 KATI-ILEEN ELLEN SAWFER,                                                             Court
                                                                        State of Montana


              Petitioner and Appellee,
                                                                     ORDER
       and

 CHRISTOPHER PAUL SAWFER,

              Respondent and Appellant.


       Self-represented Appellant Christopher Paul Sawfer (Christopher) has filed two
motions seeking to stay execution of judgment entered in the Fourth Judicial District Court
and seeking to stay the sale of the marital home. His first motion was filed prematurely as
the District Court had not issued an order denying his request for stay. Counsel for
Appellee Kathleen Ellen Sawfer (Kathleen) has filed a response in opposition.
M. R. App. P. 22(2)(b)(i). Christopher has also filed a reply, which is not recognized,
pursuant to M. R. App. P. 16(3). We address Christopher's request for stay of judgment
and stay of the sale of the marital home.
       Christopher provides that the marital home was to be sold within thirty days of the
court's July 28, 2021 Order. He argues that many other options were available in lieu of
selling the marital home. He states that "the sale of the family home in the current real
estate market will create additional pain and suffering to the three minor children that
currently reside in the family home . . . ." In his second pending motion, Christopher
alleges that the children's best interests have been ignored.        He further states that
"[t]here would be significant irreparable harm to the children, their livelihoods, their 4H
projects, their mental health and stability, as well as, their developmental needs."
       Kathleen contends that Christopher has not complied with this Court's Rules and
that his motions fail to demonstrate good cause. Kathleen explains that Christopher's
motions for a stay should be denied because of the resulting economic hardship to her.
       Under the Montana Rules of Appellate Procedure, a person first must seek a stay in
District Court. M. R. App. P. 22(1)(a)(i). Christopher has done so, and the District Court
has denied his request. When reviewing a district court's denial of a motion for stay, this
Court is guided by Rule 22(2)(a), which requires that a party seeking relief from the order
file a motion within 11 days of the order and demonstrate good cause for the relief
requested. Christopher's second motion was filed timely. M. R. App. P. 22(2)(a).
       The District Court provided its supporting rationale for the denial of the motion.
M. R. App. P. 22(1)(d). The District Court concluded that no irreparable harm would come
to Christopher if the house were to be sold because Kathleen is due her portion of the
marital estate. In its Order, the court explained that during the April 21, 2021 hearing, the
court heard testimony about the marital estate and the imposed sale of the marital home.
The court stated:
              The [c]ourt does not find irreparable harm to Christopher in the event
      the house is sold pending the adjudication of his appeal. Rather, the court
      finds that Kathleen requires access to her equitable portion of the marital
      estate to avoid irreparable financial harm. Testimony at the hearing held on
      April 21, 2021, established that Kathleen has only avoided financial
      insolvency because of loans frorn her family. She has received virtually
      nothing from the marital estate to date, of which the marital residence is the
      primary asset of value. In fact, Christopher at times has taken steps to
      actively deny Kathleen access to marital resources. After the separation but
      before the economic restraining order was in place, Christopher transferred
      title of the truck that Kathleen has used for transportation during the
      marriage. . . .
              Christopher had ample opportunity to secure financing or propose
      alternative resolutions that would not require Kathleen to finance his
      purchase of her equity and would allow her access to resources from the
      marital estate. He was told at the hearing held on April 21, 2021, that the
      [c]ourt would not order a payment plan option that he was requesting given
      the dynamics of the relationship between [him] and Kathleen. The [c]ourt
      made clear that the options for distributing to Kathleen her share of the equity

                                             2
      in the marital home were either sale of the home or Christopher refinancing
      to pay out Kathleen her share of the equity. Christopher was unsure of his
      ability to refinance at that time. At the July 28, 2021 hearing in this case, the
      last hearing held prior to the [c]ourt issuing the Decree of Dissolution,
      Christopher still did not have any information about his ability to refinance
      and renewed his request to essentially have Kathleen finance his buyout of
      her interest in the home through a payment plan.

Order Denying Respondent's Motion for Stay Pending Appeal, at 1-2 (Mont. Fourth
Judicial Dist. Ct. Aug. 25, 2021). Upon review, the District Court gave Christopher time
and opportunity for another option, and Christopher chose not to pursue that course. We
conclude that Christopher has not demonstrated good cause for a stay. Accordingly,
      IT IS ORDERED that Christopher's Motion for Stay of Execution of Judgment is
DENIED.
      IT IS FURTHER ORDERED that Christopher's Emergency Stay of Execution
request to prevent the sale of family home is DENIED, as moot.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Christopher Paul Sawfer along with a copy of this Court's Civil Appellate Handbook.
      DATED this       %   day of September, 2021.



                                                                Chief Justice




                                                                  Justices


                                             :3